Name: Council Regulation (EEC) No 3681/85 of 20 December 1985 amending Regulation (EEC) No 3508/80 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980
 Type: Regulation
 Subject Matter: international affairs;  Europe;  trade;  European construction
 Date Published: nan

 No L 351 /8 Official Journal of the European Communities 28 . 12. 85 COUNCIL REGULATION (EEC) No 3681 /85 of 20 December 1985 amending Regulation (EEC) No 3508/80 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3508/80 ('), as last amended by Regulation (EEC) No 1680/85 (2) has extended the arrangements applicable to trade with Malta until 31 December 1985 ; Whereas the conditions justifiying this extension still exist ; Whereas the period of validity of the said Regulation should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3508/80 , '31 December 1985' is hereby replaced by 'the entry into force of a trade arrangement in a contractual form'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS (') OJ No L 367, 31 . 12 . 1980 , p . 86 . ( 2) OJ No L 162, 21 . 6 . 1985, p . 4 .